SCOTT, Justice.
The plaintiff Mutual Service Casualty Insurance Company appeals from the judgment entered in the Ramsey County District Court granting the motion of the defendants Clayton Club, Inc., et al., for summary judgment and dismissing the plaintiffs complaint. We reverse.
On October 12,1979, Dennis Peterson, the plaintiff’s insured, consumed intoxicating beverages at an establishment owned by the defendants Clayton Club, Inc., et al. Thereafter, Peterson was involved in an automobile accident when the vehicle he was driving strayed across the center line and struck another vehicle head on. Plaintiff made payment in settlement of personal injury claims submitted by those persons injured by Peterson’s act and commenced this action seeking contribution and indemnity from the defendants for monies paid out under the plaintiff’s contract of insurance.
The district court dismissed the plaintiff’s complaint prior to the issuance of our recent decision in Jones v. Fisher, 309 N.W.2d 726 (Minn.1981) which authorizes the maintenance of the instant action. As a result, the decision of the district court is reversed.
The record before us includes allegations by counsel for the defendants to the effect that the plaintiff was not in fact Peterson’s insurer and, as such, lacks standing to maintain this action. The record before us is incomplete and would not allow a resolution of that disputed assertion. We therefore do not rule on the defendants’ claim that the plaintiff lacks standing to maintain this action.
Reversed.